     Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

WILLIE HARRIS,

                    Petitioner,
                                                       DECISION AND ORDER
             v.
                                                       6:14-CR-6149 EAW
                                                       6:18-CV-6553 EAW
UNITED STATES OF AMERICA,

                 Respondent.
___________________________________________

I.    BACKGROUND

      Petitioner Willie Harris (“Petitioner”) was charged by indictment returned by a

federal grand jury on or about September 16, 2014, with five separate counts as follows:

(1) possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C); (2) use of premises to manufacture, distribute and use a controlled

substance in violation of 21 U.S.C. § 856(a)(1); (3) felon in possession of firearms and

ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(e); (4) possession of short-

barreled shotgun in violation of 26 U.S.C. §§ 5822, 5845(a), 5861(c), and 5871; and (5)

possession of an unregistered short-barreled shotgun in violation of 26 U.S.C. §§ 5841,

5845(a), 5861(d), and 5871. (Dkt. 11). A jury trial commenced on March 14, 2016, and

concluded on March 18, 2016, with a guilty verdict on three of the five counts.

Specifically, Petitioner was convicted of the charges in Counts 1, 3, and 5, and acquitted

of the charges in Counts 2 and 4. (Dkt. 81). Petitioner was sentenced on September 6,

2016, to 115 months incarceration on each of the counts of conviction, to run concurrent

                                          -1-
     Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 2 of 15




for a total term of 115 months, to be followed by a total term of 6 years supervised

release. (Dkt. 107). Petitioner appealed his conviction and sentence to the Second

Circuit Court of Appeals (Dkt. 108), and by Summary Order dated July 11, 2018, the

conviction and sentence were affirmed. (Dkt. 122).

       On September 12, 2018, Petitioner filed a pro se motion to vacate under 28 U.S.C.

§ 2255 (Dkt. 123).1 The government filed its response to the § 2255 motion on January

4, 2019. (Dkt. 127). Petitioner has since filed two motions to appoint counsel (Dkt. 128;

Dkt. 131), as well as two letter requests inquiring as to the status of his § 2255 motion

(Dkt. 129; Dkt. 130).

       In support of his § 2255 motion, Petitioner makes various claims that he received

ineffective assistance of counsel from Assistant Federal Public Defender Steven

Slawinski, who was initially assigned to represent Petitioner, and then from Bryan

Oathout, Esq., who was subsequently assigned under the Criminal Justice Act, 18 U.S.C.

§ 3006A, to represent Petitioner when there was a breakdown in attorney/client

communications with Mr. Slawinski. (Dkt. 51; Dkt. 52).

       With respect to Mr. Slawinski, Petitioner raises the following claims: (1) he failed

to file a motion to find out who testified against Petitioner before the grand jury; (2) he

failed to seek an “identification hearing” related to a confidential witness; (3) he failed to

call the confidential witness to testify at the Franks hearing; (4) he failed to object to the


1
       Upon filing the § 2255 motion, a civil case was opened under case number 6:18-
CV-06653, but all docketing remains filed in the criminal case. The Court’s docket
references in this Decision and Order are to the filings in criminal case number 6:14-CR-
6149 EAW.
                                            -2-
      Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 3 of 15




government’s questions during the suppression hearing; and (5) he failed to “motion the

courts to produce evidence admissible to attack the credibility of co-conspirators.” (Dkt.

123). With respect to Mr. Oathout, Petitioner raises the following claims: (1) he failed to

challenge on appeal the credibility of the testimony of law enforcement witnesses who

testified during the jury trial; (2) he failed to challenge on appeal the government’s failure

to call the confidential witness at the jury trial; (3) he failed to challenge on appeal

anything about the trial evidence; and (4) he failed to subpoena the confidential witness

to testify at trial. (Id.). Petitioner also includes a request that the Court consider reducing

his sentence due to his post-sentencing rehabilitation efforts while in prison. (Id.).

II.    MOTIONS FOR APPOINTMENT OF COUNSEL

       Before turning to the merits of Petitioner’s § 2255 motion, the Court considers

first his two requests for appointment of counsel. Pursuant to 28 U.S.C. § 2255 and 18

U.S.C. § 3006(A)(2), the Court may appoint counsel for a financially eligible § 2255

petitioner when “the interests of justice so require.” 18 U.S.C. § 3006(A)(2). Further,

Rule 8 of the Rules Governing Section 2255 Cases in the United States District Courts

require the appointment of counsel when an evidentiary hearing is warranted.

       In this case, the Court does not find that an evidentiary hearing is necessary. “[T]o

be entitled to a hearing, a [§ 2255] movant must allege a ‘plausible or viable’ claim.”

Curshen v. United States, 596 F. App’x 14, 15 (2d Cir. 2015). Further, no hearing is

warranted where “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). For reasons discussed in depth



                                             -3-
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 4 of 15




below, Petitioner has no plausible or viable claims, and so he is not automatically entitled

to appointment of counsel.

       Further, the Court finds that the interests of justice would not be served by

appointment of counsel. “The likelihood that a movant’s or prospective movant’s claims

have merit is central to the determination whether the interests of justice warrant the

appointment of counsel at public expense.” United States v. El-Hage, No. S7 98-CR-

1023 (LAK), 2016 WL 1178817, at *2 (S.D.N.Y. Mar. 21, 2016). Again, in this case

Petitioner has not alleged any viable claims, and so the Court does not find appointment

of counsel appropriate.

       The Court notes that in his second motion for appointment of counsel, Petitioner

states that he requires counsel to “determine if the 2019 U.S. Supreme Court decision

addressing a 922(g) conviction is applicable in [his] case.” (Dkt. 131 at 1). Presumably

Petitioner is referring to Rehaif v. United States, 139 S. Ct. 2191 (2019), wherein the

Supreme Court held that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the

Government must prove both that the defendant knew he possessed a firearm and that he

knew he belonged to the relevant category of persons barred from possessing a firearm.”

Id. at 2200. Petitioner has not raised a claim under Rehaif in his § 2255 motion, nor has

he moved to add such a claim, and it would not be appropriate for the Court to appoint

counsel for the purposes of advising Petitioner on whether to assert such a claim. 2 Cf.


2
         In any event, Petitioner has procedurally defaulted such a claim by failing to raise
it at trial or on direct review. See, e.g., United States v. Bryant, No. 11 CR 765 (RJD),
2020 WL 353424, at *3 (E.D.N.Y. Jan. 21, 2020); Fleury v. United States, No. 00CR076
(DLC), 2019 WL 6124486, at *3 (S.D.N.Y. Nov. 19, 2019).
                                            -4-
       Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 5 of 15




United States v. Hall, No. 5:07-CR-006-JMH-2, 2019 WL 4061664, at *2 (E.D. Ky. Aug.

28, 2019) (“[T]he Court cannot appoint counsel at government expense to provide legal

advice and represent [a defendant] prior to the filing of a § 2255 motion.” (quotation

omitted)). For these reasons, the Court denies Petitioner’s motions for appointment of

counsel.

III.    PETITIONER’S § 2255 MOTION

        A.     Legal Standard

        A prisoner in federal custody may challenge the validity of his sentence by filing a

petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2255, to vacate, set aside, or

correct his sentence. See 28 U.S.C. § 2255(a). “Section 2255 provides relief in cases

where the sentence: (1) was imposed in violation of the U.S. Constitution or the laws of

the United States; or (2) was entered by a court without jurisdiction to impose the

sentence; or (3) exceeded the maximum detention authorized by law; or (4) is otherwise

subject to collateral attack.” Adams v. United States, 372 F.3d 132, 134 (2d Cir.2004)

(citing 28 U.S.C. § 2255)).

        In reviewing a pro se petition for habeas corpus, the Court must be mindful that

“[a] document filed pro se is to be liberally construed, and a pro se [pleading], however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.”     Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotations and

citations omitted); see also Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983)

(“[D]ue to the pro se petitioner’s general lack of expertise, courts should review habeas

petitions with a lenient eye. . . .”).

                                            -5-
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 6 of 15




       Petitioner seeks relief on the basis that he allegedly received ineffective assistance

of counsel at trial and on appeal. The Sixth Amendment to the United States Constitution

guarantees criminal defendants the effective assistance of counsel.           “A convicted

defendant’s claim that counsel’s assistance was so defective as to require reversal of a

conviction . . . has two components.” Strickland v. Washington, 466 U.S. 668, 687

(1984).     First, Petitioner must show that his attorney’s performance “fell below an

objective standard of reasonableness.” Id. at 688. Second, Petitioner must show that his

counsel’s deficient performance prejudiced his defense. Id. at 687. A petitioner “bears a

heavy burden” in proving ineffective assistance of counsel. United States v. Gaskin, 364

F.3d 438, 468 (2d Cir. 2004). Although a prisoner may not use a § 2255 petition to re-

litigate issues that were decided against him on direct appeal, “[a]n ineffective-assistance-

of-counsel claim may be brought in a collateral proceeding under § 2255, whether or not

the petitioner could have raised the claim on direct appeal.” Massaro v. United States,

538 U.S. 500, 504 (2003).

       B.      Merits of Petitioner’s Claims

               1.     Petitioner has failed to establish that either Mr.
                      Slawinski’s or Mr. Oathout’s performance fell below an
                      objective standard of reasonableness

       Having presided over this matter since 2014, including presiding over the trial, the

Court notes as an initial matter that throughout the proceedings, it observed that both Mr.

Slawinski and Mr. Oathout provided zealous, competent representation to Petitioner.

Indeed, their combined efforts resulted in Petitioner’s acquittal on two of the five charges

against him. However, as the Supreme Court has explained, “the type of breakdown in

                                            -6-
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 7 of 15




the adversarial process that implicates the Sixth Amendment is not limited to counsel’s

performance as a whole—specific errors and omissions may be the focus of a claim of

ineffective assistance as well.” United States v. Cronic, 466 U.S. 648, 657 n.20 (1984).

Accordingly, the Court turns to the specific alleged errors identified by Petitioner.

                     a.     Claim that Mr. Slawinski failed to file a motion to find out
                            who testified against Petitioner before the grand jury

       Petitioner’s first claim is that Mr. Slawinski “never motioned the courts to find out

who was present at [his] grand jury proceedings that testified against [him] to be

indicted.” (Dkt. 123 at 4). To the extent Petitioner contends his counsel should have

filed a motion to disclose the minutes of the grand jury proceedings, any such claim lacks

merit, as the burden in federal court to obtain disclosure of grand jury proceedings is

stringent. See, e.g., United States v. Forde, 740 F. Supp. 2d 406, 413 (S.D.N.Y. 2010)

(“[A] defendant seeking disclosure of grand jury minutes has the burden of showing a

‘particularized need’ that outweighs the default ‘need for secrecy’ in grand jury

deliberations.” (citing United States v. Moten, 582 F.2d 654, 662 (2d Cir. 1978)).

Petitioner cites to no particularized need that would have justified a motion for disclosure

of the grand jury proceedings. Moreover, with respect to any witness who testified at

trial, and consistent with the Court’s Pretrial Order (Dkt. 53), the Government disclosed

the grand jury testimony of any testifying witness. (Dkt. 127 at 11; Dkt. 127-1). Thus,

there is no merit to Petitioner’s claim that Mr. Slawinski’s performance fell below an

objective level of reasonableness by not filing a motion to find out who testified against

Petitioner before the grand jury.


                                            -7-
     Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 8 of 15




                      b.     Claim that Mr. Slawinski failed to seek an “identification
                             hearing” related to a confidential witness

       Petitioner’s second claim is that Mr. Slawinski “never put a motion for the courts

for an indentification [sic] hearing” related to Confidential Witness 1 (“CW1”). (Dkt.

123 at 5).     CW1 had identified Defendant in connection with a sex trafficking

investigation. (Dkt. 17 at 12). Petitioner’s claim is flatly contradicted by the record,

which shows that Mr. Slawinski did file a motion to suppress the identification of

Defendant by CW1. (Dkt. 16 at 10-12). However, CW1 could not be located (see Dkt.

48 at 10-12), and the Government did not present her testimony at the time of trial. Thus,

there is no basis for Petitioner’s claim in this regard.

                      c.     Claim that Mr. Slawinski should have called CW1 to
                             testify at the Franks hearing

       Petitioner’s third claim is that Mr. Slawinski erred in failing to call CW1 at the

Franks3 hearing in this matter. This claim is again conclusively contradicted by the

record in this matter.

       The Franks hearing was held before Magistrate Judge Jonathan W. Feldman on

January 30, 2015.          On June 23, 2015, Judge Feldman issued a Report and

Recommendation recommending denial of the defense motion for suppression. (Dkt. 30).

In objections filed before the undersigned, Mr. Slawinski explained that CW1 could not

be located at the time of the Franks hearing, but that she had potentially been

subsequently located, and he therefore sought to reopen the hearing to hear CW1’s

testimony. (Dkt. 41 at 12). However, the government indicated in response that CW1’s

3
       Franks v. Delaware, 438 U.S. 154 (1978).
                                             -8-
     Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 9 of 15




location was unknown (Dkt. 45 at 12), and after the undersigned ordered disclosure of

information by the government to defense counsel concerning CW1 (Dkt. 46), defense

counsel was not able to communicate with CW1 and the Court ultimately concluded that

CW1 could not be located (Dkt. 48 at 10). In other words, Mr. Slawinski diligently

attempted to obtain CW1’s testimony in connection with the Franks hearing, contrary to

Petitioner’s claim.

       Moreover, as the Court found in its Decision and Order filed on November 16,

2015, the testimony of CW1 at the Franks hearing (or any reopened Franks hearing)—

even if she could have been located—would not have presented any new information.

(Dkt. 48 at 11-12). As a result, the Court denied the defense’s request to reopen the

hearing. (Id. at 12). Thus, Petitioner’s claim that Mr. Slawinski should have called CW1

to testify at the Franks hearing lacks merit.

                      d.    Claim that Mr. Slawinski failed to object to the
                            government’s questions during the Franks hearing

       Petitioner’s fourth claim is that Mr. Slawinski “never one time” objected to the

government’s questions during the Franks hearing. (Dkt. 123 at 8). Petitioner has not

cited any particular question to which he claims Mr. Slawinski should have objected, nor

has he explained what the basis for such an objection would have been.

       “In the § 2255 context, ‘presentation of conclusory allegations unsupported by

specifics is subject to summary dismissal.’” Prelaj v. United States, No. 16-CR-55-1

(RJS), 2020 WL 3884443, at *7 (S.D.N.Y. July 9, 2020) (quoting Gonzalez v. United

States, 722 F.3d 118, 131 (2013)). This is true even in the case of pro se filings. Id.


                                            -9-
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 10 of 15




Petitioner’s conclusory assertion that Mr. Slawinski should have interposed objections at

the Franks hearing is insufficient to warrant relief under § 2255. See Santiago-Diaz v.

United States, 299 F. Supp. 2d 293, 302 (S.D.N.Y. 2004) (rejecting ineffective assistance

of counsel claim based on the petitioner’s conclusory allegation that counsel failed to

object to the pre-sentence investigation report, where petitioner failed to identify any

specific objections that should have been made).

                    e.     Claim that Mr. Slawinski failed to “motion the courts to
                           produce evidence admissible to attack the credibility of
                           co-conspirators”

      Petitioner’s fifth claim is that Mr. Slawinski did not “motion the courts to produce

evidence admissible to attack the credibility of co-conspirators.” (Dkt. 123 at 14). This

claim makes no sense—Petitioner was not charged with a conspiracy, and it is unclear

what “co-conspirators” he contends should have had their credibility attacked. This

vague, conclusory allegation does not demonstrate any deficiencies in Mr. Slawinski’s

performance.

                    f.     Claim that Mr. Oathout failed to challenge on appeal the
                           credibility of the testimony of law enforcement witnesses

      Petitioner’s sixth claim is that Mr. Oathout, on appeal did not challenge the

credibility of two law enforcement agents—Federal Bureau of Investigation Agent Barry

Crouch and Rochester Police Department Investigator Brian Tucker. (Dkt. 123 at 14).

      When claiming ineffective assistance of appellate counsel, “it is not sufficient for

the habeas petitioner to show merely that counsel omitted a nonfrivolous argument.

Counsel is not obliged to advance every nonfrivolous argument that could be made.”


                                         - 10 -
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 11 of 15




Aparicio v. Artuz, 269 F.3d 78, 95 (2d Cir. 2001). Instead, “to establish ineffective

assistance based on a failure to raise . . . [an] argument on appeal, a petitioner must show

that counsel ‘omitted significant and obvious issues while pursuing issues that were

clearly and significantly weaker.’” Antomattei v. United States, No. 12-CR-322 (RJS),

2020 WL 3969964, at *4 (S.D.N.Y. July 14, 2020) (quoting Mayo v. Henderson, 13 F.3d

528, 528 (2d Cir. 1994)).

       Here, it was well within the realm of professional advocacy for Mr. Oathout to

determine that the issues he raised on appeal were stronger and more likely to be

successful than a challenge to the law enforcement officers’ credibility. As to Agent

Couch’s pre-trial testimony, Judge Feldman made an express finding in connection with

the Franks hearing that Agent Couch was credible. (Dkt. 30 at 13). On appeal, this

finding would have been entitled to “great deference.” United States v. Najmehchi, 118

F. App’x 569, 570 (2d Cir. 2004); see also United States v. Hossaini, 407 F. App’x 556,

559 (2d Cir. 2011) (“The district court’s weighing of the witnesses’ credibility [at a

suppression hearing] . . . is the sort of finding that is deferentially reviewed[.]”).

Similarly, with respect to Agent Couch’s and Investigator Tucker’s trial testimony, the

jury’s assessment of these witnesses’ testimony would have been entitled to deference on

appeal. See United States v. Diallo, 507 F. App’x 89, 91 (2d Cir. 2013). Petitioner has

not set forth any basis to conclude that an attack on these law enforcement agents’

credibility was the sort of significant and obvious issue that Mr. Oathout was obligated to

raise on appeal. The Court cannot fault Mr. Oathout for determining, in his professional



                                           - 11 -
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 12 of 15




judgement, that it would not be fruitful to attack the law enforcement agents’ credibility

on appeal.

                     g.     Claim that Mr. Oathout failed to challenge on appeal the
                            government’s failure to call CW1 at the jury trial

       Petitioner’s seventh claim is that Mr. Oathout, on appeal, “never challenged the

government about having CW1 come to [his] trial when . . . the government stated they

had contact with CW1, but never produced her at trial.” (Dkt. 123 at 14). This claim is

without merit. First, as noted above, the record supports the conclusion that CW1 could

not be found. Counsel cannot be faulted for failing to call a witness whose location was

unknown.

       Second, CW1 had no relevance to the claims at trial. As previously explained.,

CW1 had identified Petitioner in connection with a sex trafficking investigation. (See

Dkt. 17 at 12). However, Petitioner was not charged with sex trafficking crimes, and he

has failed to identify any other relevant information that CW1 could have potentially

supplied at trial.   Again, there is no basis to conclude that Mr. Oathout erred in

determining that this was not an argument that was likely to succeed on appeal.

                     h.     Claim that Mr. Oathout failed to challenge on appeal
                            anything about the trial

       Petitioner’s eighth claim is that Mr. Oathout failed to challenge on appeal

“anything about [his] trial hearing or anything having to do with [his] trial.” (Dkt. 123 at

14). Petitioner does not identify any specific trial rulings or other trial procedures to

which he contends challenges should have been lodged. Again, vague and conclusory

allegations of this sort are subject to summary dismissal on a § 2255 motion. Prelaj,

                                           - 12 -
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 13 of 15




2020 WL 3884443, at *7. This claim does not support a finding of ineffective assistance

of counsel.

                     i.     Claim that Mr. Oathout failed to subpoena CW1 to testify
                            at trial

       Petitioner’s ninth and final claim is that Mr. Oathout failed to subpoena CW1 to

testify at trial. (Dkt. 123 at 14). As the Court has already explained, CW1 could not be

located and further was not relevant to the charges at trial. Mr. Oathout cannot be faulted

for not having presented her as a trial witness.

       Further, while Petitioner references his Sixth Amendment right to confrontation in

connection with this claim (id.), such right applies only to “the witnesses against” a

criminal defendant. Crawford v. Washington, 541 U.S. 36, 42 (2004). No statements by

CW1 were introduced at trial, and the right to confrontation simply is not implicated in

this case.

       For all these reasons, Petitioner has failed to set forth even a plausible claim that

counsel’s performance was deficient at any stage of this proceeding.

              2.     Petitioner cannot show prejudice

       Petitioner also cannot show that, even if any of the alleged “errors” he has

identified represented deficient performance, he suffered any prejudice as result. Indeed,

Petitioner has offered no argument as how the outcome of his trial or appeal would have

been different had counsel made the arguments he contends should have been made. As

the Court explained in denying Petitioner’s post-trial motion for acquittal, the evidence

adduced at trial was substantial, and included a telephone call Petitoner made from the


                                            - 13 -
    Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 14 of 15




Monroe County Jail after he was arrested in which he admitted to possessing cocaine and

selling it, and further acknowledged that law enforcement had seized the sawed-off

shotgun and ammunition. (Dkt. 98 at 5). Petitioner’s claims fall far short of the showing

necessary to satisfy the second prong of Strickland. See, e.g., United States v. O’Neil,

118 F.3d 65, 72-73 (2d Cir. 1997).

       C.     Post-Sentencing Rehabilitation

       Finally, the Court considers Petitioner’s request that it reduce his sentence based

on his post-sentencing rehabilitation efforts. (Dkt. 123 at 14). “A court may not modify

a term of imprisonment once it has been imposed except pursuant to statute.” United

States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020).                 “[P]ost-sentence

rehabilitation is not by itself a ground for modifying a sentence that has been lawfully

imposed.” United States v. Barahona, 132 F. Supp. 2d 255, 255 (S.D.N.Y. 2001); see

also United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at *7 (S.D.N.Y.

Apr. 6, 2020) (explaining, in context of compassionate release statute, that “Congress set

forth only one limitation when it delegated authority to the Sentencing Commission to

develop standards for identifying ‘extraordinary and compelling reasons’ for a sentence

reduction: ‘Rehabilitation of the defendant alone shall not be considered an extraordinary

and compelling reason.’ 28 U.S.C. § 944(t). . . . [L]awmakers no doubt legislated that

sole limitation so that district courts would not use a defendant’s rehabilitation, standing

alone, as a basis for a sentence reduction, thereby creating a direct substitute for the

parole system that Congress abolished when it passed the Comprehensive Crime Control



                                           - 14 -
      Case 6:14-cr-06149-EAW-JWF Document 132 Filed 07/20/20 Page 15 of 15




Act of 1984.”).      Petitioner’s post-sentencing rehabilitation efforts, while certainly

laudable, do not provide a basis for modification of his sentence.

IV.     CONCLUSION

        For the foregoing reasons, the Court denies Petitioner’s § 2255 motion (Dkt. 123),

as well as his two motions for appointment of counsel (Dkt. 128; Dkt. 131).

        The Court declines to issue a certificate of appealability because Petitioner has

failed to make a substantial showing of the denial of a constitutional right. See 28 U.S.C.

§ 2253(c).

        SO ORDERED.


                                          _________________________________
                                          ELIZABETH A. WOLFORD
                                          United States District Judge

Dated: July 20, 2020
       Rochester, New York




                                           - 15 -
